UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-1960



WUBANCHI HAILE INGDASHET,

                                                         Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION      SERVICE;
JOHN ASHCROFT, Attorney General,

                                                        Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-348-775)


Submitted:   April 21, 2003                  Decided:   June 4, 2003


Before LUTTIG, MICHAEL, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jeffrey Kantor, Arlington, Virginia, for Petitioner.     Robert D.
McCallum, Jr., Assistant Attorney General, Linda S. Wendtland,
Assistant Director, Shelley R. Goad, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wabanchi Haile Ingdashet, a native and citizen of Ethiopia,

seeks review of a decision of the Board of Immigration Appeals

(“Board”) dismissing her appeal from the immigration judge’s (“IJ”)

order denying her motion to reopen.     We review the denial of a

motion to reopen for abuse of discretion. 8 C.F.R. § 3.2(a) (2002);

INS v. Doherty, 502 U.S. 314, 323-24 (1992); Stewart v. INS, 181

F.3d 587, 595 (4th Cir. 1999).   A denial of a motion to reopen must

be reviewed with extreme deference, since immigration statutes do

not contemplate reopening and the applicable regulations disfavor

motions to reopen.   M.A. v. INS, 899 F.2d 304, 308 (4th Cir. 1990)

(en banc). We have reviewed the administrative record, the Board’s

order and the IJ’s decision and find no abuse of discretion.

     We accordingly deny the petition for review. We dispense with

oral argument because the facts and legal arguments are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                    PETITION DENIED




                                  2